 

INVESTMENT AGREEMENT

  

This INVESTMENT AGREEMENT (this “Agreement”) dated as of July 3, 2013 (the
“Execution Date”), by and between US COPPER INVESTMENTS LTD., with an office at
2/F Shui On Centre, 6-8 Harbour Road, Wanchai, Hong Kong (the “Subscriber”), and
AMERICAN COPPER CORP., a Nevada corporation, having its principal place of
business at 1600 Broadway, Suite 1600, Denver, Colorado 80202 (the “Company”).

 

RECITALS:

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, Subscriber shall invest up to Twelve and a Half Million
Dollars ($12,500,000) to purchase the Company’s common stock, $0.00001 par value
per share (the “Common Stock”), upon the Company’s election as noted below;

 

WHEREAS, such investments will be made in reliance upon the exemption from
securities registration afforded by Regulation S promulgated by the SEC under
the Securities Act of 1933, as amended (the “Securities Act”), and/or upon such
other exemption from the registration requirements of the Securities Act as may
be available with respect to any or all of the investments in Common Stock to be
made hereunder.

 

NOW THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, the covenants and agreements set
forth hereafter, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and Subscriber hereby
agree as follows:

 

ARTICLE 1 – DEFINITIONS

 

As used in this Agreement, the following terms shall have the following meanings
specified or indicated below, and such meanings shall be equally applicable to
the singular and plural forms of such defined terms:

 

“Agreement” shall mean this Investment Agreement.

 

“Banking Day” shall mean any day other than a Saturday, Sunday, public holiday
under the laws of the State of Nevada or other day on which banking institutions
are authorized or obligated to close in Nevada.

 

“Closing Date” shall have the meaning set forth in Section 2.4.

 

“Completion Date” shall mean thirty-six (36) months from the Execution Date.

 

“Consent” shall mean any permit, license, approval, consent, order, right,
certificate, judgment, writ, injunction, award, determination, direction,
decree, authorization, franchise, privilege, grant, waiver, exemption and other
concession or bylaw, rule or regulation.

 

“Dollar” or “$” shall mean the currency of the United States of America.

 

“Open Period” shall mean the period beginning on and including the date of this
Agreement and ending on the Completion Date.

 



 

 

 

“Principal Market” shall mean any NASDAQ stock market (www.nasdaq.com), the OTC
Bulletin Board (www.otcbb.com), or any other source of stock quotes as agreed to
in writing by the parties from time to time.

 

“Put Amount” shall mean the aggregate amount payable by Subscriber for Shares to
be sold in connection with a particular Put exercised by the Company, which
amount shall be equal to the product of (a) the number of Shares to be sold upon
the Closing of such Put, and (b) the Share Price for those Shares.

 

“Put Notice” shall mean a written notice in the form attached hereto as Exhibit
A, sent to Subscriber by the Company as notice of its exercise of a Put pursuant
to the terms of this Agreement.

 

“Put Notice Date” shall mean, with respect to a particular Put, the Trading Day
immediately preceding the day on which the Company sends a Put Notice to
Subscriber for such Put, as set forth on such Put Notice. No Put Notice may be
sent on a day that is not a Trading Day, and any Put Notice sent on a day that
is not a Trading Day shall be deemed to have been sent on the first Trading Day
preceding the date on which it was actually sent by the Company.

“SEC” shall mean the U.S. Securities and Exchange Commission.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

 

“Share” shall mean a share of Common Stock.

 

“Share Price” as used for a particular Put shall mean a price equal to ninety
percent (90%) of the VWAP of the Common Stock for the twenty (20) Trading Days
immediately preceding the Put Notice Date for the Put Notice related to such
Put.

 

“Trading Day” shall mean a day on which the Principal Market is open for
business; provided, that if the Common Stock is not listed on a Principal Market
or admitted for trading or quotation, then it shall mean a Banking Day.

 

“VWAP” shall mean the volume weighted average of the closing price of the Common
Stock over twenty (20) Trading Days, as quoted on the Principal Market;
provided, that (a) if the Common Stock is at any time no longer quoted on a
Principal Market, then the VWAP may be calculated according to a formula or
method as agreed upon in writing by the Company and Subscriber to determine the
fair market value of the Common Stock, and (b) if the Company and Subscriber
have not agreed in writing upon such a formula or method, then the Company may
not deliver any Put Notice unless and until there is such an agreement or the
Common Stock is thereafter quoted on a Principal Market.

 

ARTICLE 2 – PURCHASE AND SALE OF COMMON STOCK

 

Section 2.1. Purchase and Sale of Common Stock. Subject to the terms and
conditions set forth herein, during the Open Period the Company may issue and
sell to Subscriber, and Subscriber shall purchase from the Company, up to that
number of Shares having an aggregate Purchase Price of Twelve and a Half Million
Dollars ($12,500,000), in accordance with the provisions of this Article 2.

 



 

 

 

Section 2.2. Delivery of Put Notices. The Company shall have the option,
exercisable in its sole discretion and subject to the terms and conditions of
this Agreement (the “Put”), to deliver a Put Notice to Subscriber at any time
during the Open Period. Any such Put Notice shall state the number of Shares the
Company intends to sell to Subscriber, along with the applicable Share Price and
Put Amount for the Shares subject to such Put, all of which shall be calculated
by the Company in accordance with this Agreement. The minimum Put Amount shall
be equal to Fifty Thousand Dollars ($50,000) and the maximum Put Amount shall be
equal to Two Hundred Fifty Thousand Dollars ($250,000). Upon delivery of such a
Put Notice, Subscriber has the option to purchase the number of Shares stated in
such Put Notice on the terms stated therein and according to the terms of this
Agreement. The Put Notice shall be in the form attached hereto as Exhibit A,
which is incorporated herein by reference. Each Put set forth in a separate Put
Notice shall be for an aggregate Put Amount that is in an integral multiple of
Fifty Thousand Dollars ($50,000); provided, that if the Share Price for any Put
would result in a fractional number of Shares using an otherwise qualifying Put
Amount, then the number of Shares shall be reduced to the next lowest whole
number of Shares, and the total Put Amount for that particular Put shall be
adjusted accordingly without being deemed in violation of the requirements of
this Section. The Company shall send wire transfer instructions to Subscriber
for each Put Notice. Subscriber shall sign each Put Notice and deliver it back
to the Company, after adding an eligible Closing Date in accordance with Section
2.3, at least three (3) Trading Days prior to the Closing Date chosen by
Subscriber.



 

Section 2.3. Mechanics of Purchase of Shares by Subscriber. The purchase by
Subscriber of Shares subject to a particular Put (a “Closing”) is entirely at
the discretion of the Subscriber and shall occur on a date chosen by Subscriber
and set forth in the executed Put Notice (the “Closing Date”). The Closing Date
chosen by Subscriber for a particular Put shall be no later than ten (10)
Trading Days following the applicable Put Notice Date. If Subscriber fails to
return a counter-signed copy of a Put Notice that includes an eligible Closing
Date within seven (7) Trading Days following the Put Notice Date, then the
Closing Date for the Put subject to such Put Notice will be the tenth (10th)
Trading Day after the applicable Put Notice Date; provided, that if Subscriber
sends a written notice to the Company within such seven (7) Trading Day period
stating that Subscriber does not intend to close the Put then there will be no
Closing with respect to such Put Notice. The delivery of written notice from
Subscriber indicating their intention not to close the Put will not affect the
right of the Company to deliver subsequent Put Notices as contemplated in this
Agreement. On or before the applicable Closing Date for a particular Put,
Subscriber shall deliver to the Company the Put Amount to be paid for the Shares
subject to such Put, according to the wire transfer instructions provided by the
Company. At each Closing, and effective as of the Closing Date, the Company
shall be deemed to make the representations set forth in Section 3.1 of this
Agreement, and Subscriber shall be deemed to make the representations set forth
in Section 3.2 of this Agreement.

 

Section 2.4. Equity Issuance. The Company shall issue (or cause its registrar
and transfer agent to issue), within ten (10) Trading Days following the date on
which the Company receives the Purchase Price for any Put under this Agreement,
the number of Shares subject to such Put and purchased at the Share Price, as
set forth in the Put Notice for such Put.

 

Section 2.5. Regulation S Exemption. The Company has not registered the offer or
sale of the Shares under the Securities Act, and it proposes to sell the Shares
to Subscriber in reliance upon an exemption under the provisions of Regulation S
of the Securities Act. Accordingly, Subscriber agrees that (a) Subscriber will
not transfer or sell the Shares, except (i) in accordance with the provisions of
Regulation S of the Securities Act, (ii) pursuant to registration under the
Securities Act, or (iii) pursuant to an available exemption from registration
under the Securities Act; (b) the Company will not register any transfer of the
Shares that is not made (i) in accordance with the provisions of Regulation S of
the Securities Act, (ii) pursuant to registration under the Securities Act, or
(iii) pursuant to an available exemption from registration; (c) Subscriber has
no right to require the Company to register the sale or the resale of the Shares
under the Securities Act; and (iv) Subscriber will not engage in hedging
transactions involving the Common Stock, except in compliance with the
Securities Act.

 



 

 

 

Section 2.6 Use of Proceeds. The Company shall use the net proceeds from any Put
to fund operating expenses, working capital and general corporate activities
related to the exploration and development of copper and other mineral
concessions, which are held by the Company and/or a subsidiary of the Company.

 

ARTICLE 3 – REPRESENTATIONS AND WARRANTIES

 

Section 3.1. Representations and Warranties of the Company. The Company
represents and warrants to, and agrees with, Subscriber that the following are
true as of the date hereof and as of each Closing Date:

 

(a) Organization and Corporate Power. The Company has been duly incorporated and
organized and is validly subsisting and in good standing under the laws of its
jurisdiction and has full corporate right, power and authority to enter into and
perform its obligations under this Agreement and has full corporate right, power
and authority to own and operate its properties and to carry on its business.

 

(b) Conflict with Other Instruments. The execution and delivery by the Company
of this Agreement and the performance by the Company of its obligations
thereunder, do not and will not: (a) conflict with or result in a breach of any
of the terms, conditions or provisions of: (i) the Charter Documents of the
Company; (ii) any law applicable to or binding on the Company; or (iii) any
contractual restriction binding on or affecting the Company or its properties
the breach of which would have a material adverse effect on the Company; or (b)
result in, or require or permit: (i) the imposition of any lien on or with
respect to the properties now owned or hereafter acquired by the Company; or
(ii) the acceleration of the maturity of any debt of the Company, under any
contractual provision binding on or affecting the Company.

 

(c) Consents, Official Body Approvals. The execution and delivery of this
Agreement and the performance by the Company of its obligations hereunder have
been duly authorized by all necessary action on the part of the Company, and no
Consent under any applicable law and no registration, qualification,
designation, declaration or filing with any official body having jurisdiction
over the Company is or was necessary therefore. The Company has taken all
necessary action to authorize the issuance of the Shares on the terms and
conditions of this Agreement. The Company possesses all Consents, in full force
and effect, under any applicable law, which are necessary in connection with the
operation of its business, the nonpossession of which could reasonably be
expected to have a material adverse effect on the Company.

 

(d) Execution of Binding Obligation. This Agreement has been duly executed and
delivered by the Company and, when duly executed by the Company and delivered
for value, this Agreement will constitute legal, valid and binding obligations
of the Company, enforceable against the Company, in accordance with its terms.

 

(e) No Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of the Company, after due inquiry, threatened against or affecting the
Company (nor, to the knowledge of the Company, after due inquiry, any basis
therefor) before any official body having jurisdiction over the Company which
purport to or do challenge the validity or propriety of the transactions
contemplated by this Agreement, which if adversely determined could reasonably
be expected to have a material adverse effect on the Company.

 



 

 

 

(f) Absence of Changes. Since the date of the financial statements most recently
filed by the Company with the SEC, the Company has carried on its business,
operations and affairs only in the ordinary and normal course consistent with
past practice.

 

(g) Capitalization. As of the date hereof, the authorized capital stock of the
Company consists of 2,475,000,000 shares of the Common Stock, par value $0.00001
per share, of which as of the date hereof, 69,300,000 shares are issued and
outstanding, and no shares are retired. All of such outstanding shares have
been, or upon issuance will be, validly issued and are fully paid and
nonassessable.

 

Section 3.2. Representations and Warranties of Subscriber. Subscriber represents
and warrants to, and agrees with, the Company that the following are true as of
the date hereof and as of each Closing Date:

 

(a) Organization and Corporate Power. Subscriber has been duly incorporated and
organized and is validly subsisting and in good standing under the laws of its
jurisdiction and has full corporate right, power and authority to enter into and
perform its obligations under this Agreement and has full corporate right, power
and authority to own and operate its properties and to carry on its business.
Subscriber was not formed for the purpose of acquiring the Shares.

 

(b) Consents, Official Body Approvals. The execution and delivery of this
Agreement and the performance by Subscriber of its obligations hereunder have
been duly authorized by all necessary action on the part of Subscriber, and no
Consent under any applicable law and no registration, qualification,
designation, declaration or filing with any official body having jurisdiction
over Subscriber is or was necessary therefor. Subscriber possesses all Consents,
in full force and effect, under any applicable law, which are necessary in
connection with the operation of its business, the nonpossession of which could
reasonably be expected to have a material adverse effect on Subscriber.

 

(c) Execution of Binding Obligation. This Agreement has been duly executed and
delivered by Subscriber and, when duly executed by Subscriber and delivered for
value, this Agreement will constitute legal, valid and binding obligations of
Subscriber, enforceable against Subscriber, in accordance with its terms.

 

(d) Trading Activities. Subscriber’s trading activities with respect to the
Common Stock has been and shall continue to be in compliance with all applicable
federal and state securities laws, rules and regulations and the rules and
regulations of any Principal Market on which the Common Stock is listed or
traded. Neither Subscriber nor its affiliates has an open short position in the
Common Stock of the Company and Subscriber shall not and will cause its
affiliates not to engage in any short sale as defined in any applicable SEC or
FINRA rules on any hedging transactions with respect to the Common Stock.
Without limiting the foregoing, Subscriber agrees not to engage in any naked
short transactions (or an offsetting long position) during the Commitment
Period.

 

(e)  Brokers. No broker or finder has acted for Subscriber in connection with
this Agreement or the transactions contemplated thereby, and no broker or finder
is entitled to any brokerage or finder’s fees or other commission in respect of
such transactions based in any way on agreements, arrangements or understandings
made by or on behalf of Subscriber.

 



 

 

 

(f) No Conflict. The execution, delivery and performance of this Agreement by
the Subscriber and the consummation by the Subscriber of the transactions
contemplated hereby and thereby will not result in a violation any
organizational documents or other existing agreements of the Subscriber.

 

(g) No Short Sales. No short sales shall be permitted by the Subscriber or its
affiliates during the period commencing on the Execution Date and continuing
through the termination of this Agreement.

 

(h) Investment Representations. Subscriber further represents and warrants as
follows:

 

(i) Subscriber is purchasing the Shares for investment purposes and not with a
present view to, or for sale in connection with, a distribution thereof within
the meaning of the Securities Act or reselling or otherwise disposing of all or
any portion of the Shares. Subscriber does not intend any sale of the Shares
either currently or after the passage of a fixed or determinable period of time
or upon the occurrence or non- occurrence of any predetermined event or
circumstance. Subscriber has no present or contemplated agreement, undertaking,
arrangement, obligation, indebtedness or commitment providing for or which is
likely to compel a disposition of the Shares. Subscriber is not aware of any
circumstances presently in existence which are likely in the future to prompt a
disposition of the Shares. Subscriber understands that it may not be able to
sell or otherwise dispose of the Shares, and accordingly it might need to bear
the economic risk of this investment indefinitely.

 

(ii) The representations, warranties and covenants of Subscriber herein are made
with the intent that they be relied upon by the Company in determining the
eligibility of a purchaser of the Shares, and Subscriber agrees to indemnify the
Company and its respective trustees, affiliates, shareholders, directors,
officers, partners, employees, advisors and agents against all losses, claims,
costs, expenses and damages or liabilities which any of them may suffer or incur
which are caused or arise from a breach thereof. Subscriber undertakes to
immediately notify the Company at in writing of any change in any statement or
other information relating to Subscriber set forth herein. Subscriber agrees to
timely make all filings required to be made by it under the Securities Act or
any other applicable laws.

 

(iii) Subscriber has read, reviewed and relied solely on the publicly available
information concerning the Company and any independent investigation made by it
and its representatives, if any, and has been furnished all documents relating
to the Company that Subscriber requested from the Company and has evaluated the
risks and merits associated with an investment in the Shares to its
satisfaction. Subscriber has been afforded the opportunity to ask questions of
the Company’s representatives concerning the Company in making the decision to
purchase and acquire the Shares, and such questions have been answered to its
satisfaction. Subscriber acknowledges that no person has been authorized to give
any information or to make any representation concerning the Company or the
Shares, other than as contained in this Agreement, and if given or made, any
such other information or representation has not been relied upon as having been
authorized by the Company.

 



 

 

 

(iv) Subscriber understands that no federal or state agency or any other
government or governmental agency has passed upon or made any recommendation or
endorsement of the Shares.



 

(v) Subscriber is capable of evaluating the merits and risks of an investment in
the Shares.

 

(vi) Subscriber understands that the sales of the Shares by the Company under
this Agreement have not been registered under the Securities Act or any state
securities laws and are being offered and sold in reliance upon specific
exemptions from the registration requirements of federal and state securities
laws. Subscriber covenants and agrees that it shall not transfer any of the
Shares in a transaction that is not registered under the Securities Act, unless
an exemption from registration and qualification requirements is available under
the Securities Act and applicable state securities laws and the Company has
received an opinion of counsel satisfactory to it stating that such registration
and qualification is not required. Subscriber understands that certificates
representing the Shares will be endorsed with the following legend in accordance
with Regulation S of the Securities Act, together with any other legends
reasonably required by counsel for the Company:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND HAVE BEEN
ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT PROVIDED BY REGULATION S PROMULGATED UNDER THE SECURITIES ACT.
SUCH SECURITIES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED, EXCEPT IN ACCORDANCE
WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER
THE SECURITIES ACT, OR PURSUANT TO AN A V AILABLE EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT. HEDGING TRANSACTIONS INVOLVING SUCH SECURITIES MAY NOT
BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”

 

(vii) Subscriber is not a “U.S. person” as defined in Regulation S of the
Securities Act and is not acquiring the Shares for the account or benefit of any
U.S. person. Subscriber acknowledges that Subscriber was not in the United
States at the time the offer to purchase the Shares was received. Subscriber
acknowledges that the Shares are “restricted securities” within the meaning of
the Securities Act and will be issued to Subscriber in accordance with
Regulation S of the Securities Act.

 

(viii) Subscriber has relied completely on the advice of, or has consulted with,
its own tax, investment, legal or other advisors and has not relied on the
Company, or any of its officers, directors, attorneys, accountants,
representatives, agents, advisors for any advice. Subscriber has satisfied
itself as to the full observance of the laws of its jurisdiction in connection
with any invitation to subscribe for the Shares or any use of this Agreement,
including: (a) the legal requirements within its jurisdiction for the purchase
of the Shares; (b) any foreign exchange restrictions applicable to such
purchase; (c) any governmental or other consents that may need to be obtained;
(d) the income tax and other tax consequences, if any, that may be relevant to
an investment in the Shares; and (e) any restrictions on transfer applicable to
any disposition of the Shares imposed by the jurisdiction in which Subscriber is
resident.

 



 

 

 

(ix) Subscriber understands and acknowledges that an investment in the Shares
involves a high degree of risk. Subscriber acknowledges that it has the ability
to bear the economic risk of its investment pursuant to this Agreement.
Subscriber acknowledges that it is possible that Subscriber may incur a total
loss of its investment. Subscriber has adequate means of providing for
Subscriber’s current needs and possible contingencies and does not have a need
for liquidity of this investment.

 

(x) None of the Shares were offered to Subscriber through, and Subscriber is not
aware of, any form of general solicitation or general advertising with respect
to this Agreement and the transactions contemplated hereby, including, without
limitation: (a) any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television, radio or via the Internet, and (b) any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising.
Subscriber further understands that the Company is relying in part on this
representation to ensure compliance with the Securities Act.

 

ARTICLE 4 – COVENANTS OF THE COMPANY

 

Section 4.1. Affirmative Covenants. Until the Completion Date, the Company
shall:

 

(a)Compliance with Laws. Comply with all applicable laws, rules and ordinances,
in any case where the noncompliance with same could have a material adverse
effect on the Company;

 

(b)Payment of Taxes and Claims. Pay and discharge before the same shall become
delinquent: (i) all taxes and assessments; and (ii) all lawful claims which, if
unpaid, might become a lien upon or in respect of the Company’s assets or
properties;

 

(c)Maintain Title. Maintain and, as soon as reasonably practicable, defend and
take, all action necessary or advisable at any time, and from time to time, to
maintain, defend, exercise or renew its right, title and interest in and to all
of its property and assets; and

 

(d)Further Assurances. At its cost and expense, upon request by Subscriber, duly
execute and deliver, or cause to be duly executed and delivered, to Subscriber,
such further instruments and do and cause to be done such other acts as may be
necessary or proper in the reasonable opinion of Subscriber to carry out more
effectually the provisions and purposes of this Agreement.

 

ARTICLE 5 – TERMINATION

 

Section 5.1. Termination. This Agreement shall terminate upon any of the
following events:

 



 

 

 

(a)When the Subscriber has purchased an aggregate of Twelve and a Half Million
Dollars ($12,500,000) in the Common Stock pursuant to this Agreement; or

 

(b)Upon the Completion Date.

 

ARTICLE 6 – MISCELLANEOUS

 

Section 6.1. Notices. All notices, requests, demands, directions and
communications by one party to the other shall be sent by hand delivery or
registered mail or fax, and shall be effective when hand delivered or when
delivered by the relevant postal service or when faxed and confirmed, as the
case may be. All such notices shall be addressed to the President of the
notified party at its address given on the signature page of this Agreement, or
in accordance with any unrevoked written direction from such party to the other
party.

 

Section 6.2. No Waiver; Remedies. No failure on the part of Subscriber or the
Company to exercise, and no delay in exercising, any right under this Agreement
shall operate as a waiver thereof. The remedies herein provided are cumulative
and not exclusive of any remedies provided by applicable law.




Section 6.3. Entire Agreement; Successors and Assigns. This Agreement represents
the entire agreement of the parties hereto relating to the subject matter hereof
and there are no representations, covenants or other agreements relating to the
subject matter hereof except as stated or referred to herein. This Agreement
shall inure to the benefit of and bind the parties hereto and their respective
successors and assigns. The Company shall not have the right to assign its
rights hereunder or any interest herein without the prior written consent of
Subscriber, which consent may be arbitrarily withheld. Subscriber may not sell,
transfer, assign, participate, syndicate or negotiate to one or more third
parties, in whole or in part, the Commitment and its rights under this
Agreement, without the prior written consent of the Company, which consent may
not be arbitrarily withheld. The covenants, representations and warranties
contained herein shall survive the closing of the transactions contemplated
hereby.

 

Section 6.4. Severability. If one or more provisions of this Agreement be or
become invalid, or unenforceable in whole or in part in any jurisdiction, the
validity of the remaining provisions of this Agreement shall not be affected.
The parties hereto undertake to replace any such invalid provision without delay
with a valid provision which as nearly as possible duplicates the economic
intent of the invalid provision.

 

Section 6.5. Headings. The headings used in this Agreement have been inserted
for convenience of reference only and shall not affect the meaning or
interpretation of this Agreement or any provision hereof.

 

Section 6.6. Counterparts. This Agreement may be executed in counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed an original and all of which, taken together, shall constitute one and
the same instrument.

 

Section 6.7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Nevada without regard to principles of
conflicts of laws.

 

Section 6.8. No Assignment. This Agreement may not be assigned without the
written consent of both parties.

 

 



 

 



 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

 

 



 

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

THE COMPANY

 

AMERICAN COPPER CORP.

 

By:____________________________________

 

Name:_A.G Stanbury

 

Its:___CEO__________________________________

 

Address for Notice:
1600 Broadway, Suite 1600, Denver, Colorado 80202

 

SUBSCRIBER

 

US COPPER INVESTMENTS LTD.

 

By:____________________________________

 

Name:__________________________________

 

Its:_____________________________________

 

Address for Notice:
2/F Shui On Centre, 6-8 Harbour Road, Wanchai, Hong Kong



 

 

 

 

EXHIBIT A



 

FORM OF PUT NOTICE

 

Date: [date]

 

RE: Investment Agreement made and entered into effective as of July 4, 2013 (the
“Agreement”), by and between AMERICAN COPPER CORP., a Nevada corporation (the
“Company”), and US COPPER INVESTMENTS LTD., (“Investor”). All capitalized terms
below shall have the meaning given to them in the Agreement.

 

This is to inform you that as of today, the Company hereby elects to exercise a
Put and to require Investor to purchase the Shares described below as of the
Closing Date, in accordance with the terms of the Agreement. Accordingly, at the
applicable Closing Date, the Company will issue and sell shares to Investor, as
Subscriber, according to the following terms:

 



Put Amount: USD$     Put Notice Date: [date]     Share Price: USD [Ÿ]      
Shares to be sold: [Ÿ]     Remaining Commitment under the Agreement: USD$ [Ÿ]



 



  AMERICAN COPPER CORP.       By:__________________________       Its:
_President________________________



  

Investor hereby acknowledges receipt of this Notice and chooses the Closing Date
set forth below, in accordance with the terms of the Agreement.

 



Closing Date:  _________________________       US COPPER INVESTMENTS LTD.      
By: __________________________       Its: __________________________



 

Wire Instructions:

 

[Ÿ]

 



 

 

